Citation Nr: 0911196	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemoglobin C disease.

2.  Entitlement to service connection for hemoglobin C 
disease.

3.  Entitlement to service connection for disability of left 
little toe.

4.   Entitlement to service connection for disability of left 
foot secondary to disability of left little toe. 

5.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and July 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at a personal 
hearing at the RO in May 2006.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hemoglobin C disease has been received.




CONCLUSION OF LAW

New and material evidence has been received to reopen any 
prior final denial of service connection for hemoglobin C 
disease.  38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

It appears from the claims file that the Veteran's original 
claims file has been lost.  The claims file being reviewed in 
connection with this appeal is a rebuilt claims file.  

With regard to the claim of service connection for hemoglobin 
C disease, the RO has pointed to certain VA computer records 
as showing that a prior claim of service connection for 
hemoglobin C disease was denied.  The RO has denied the 
current claim on the basis that new and material evidence has 
not been received.  Assuming for the sake of argument that 
there was a prior final decision, there is no information of 
record showing the basis of such denial.  Under these 
particular circumstances, the Board believes that it must 
consider all pertinent evidence received in connection with 
the current claim for hemoglobin C disease as new and 
material.  See 38 C.F.R. § 3.156.  In this regard there are 
private medical records documenting treatment for hemoglobin 
C disease with anemia.  This claim has therefore been 
reopened, and a merits analysis is now necessary.  38 
U.S.C.A. § 5108.  This will afford the Veteran the same 
analysis as if there is no prior final decision.  

The Board notes here that congenital or developmental defects 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency at this point in time as the substantive appeals 
are being remanded to the RO.  The Board expects the RO to 
correct any deficiency in notice when addressing the issues 
on remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

A merits analysis of the Veteran's claim of entitlement to 
service connection for hemoglobin C disease is warranted.  To 
this extent, the appeal is granted, subject to the following 
remand section of this decision. 


REMAND

The Veteran's representative claims that although the RO 
found hemoglobin C disease to be a congenital disease, the 
Veteran is still entitled to service connection due to the 
resulting anemia that developed from the hemoglobin C disease 
while in service.  The representative asserts that most 
individuals with hemoglobin C disease do not develop 
symptoms, yet the Veteran did develop anemia and associated 
symptoms.  The underlying question is medical in nature and 
examination and medical opinion are therefore warranted.   

The RO denied the Veteran's claim for entitlement to service 
connection for a left little toe disability based upon the 
lack of an inservice injury or disease.  However, during the 
course of the claim process the Veteran submitted service 
treatment records of an April 1977 surgery performed upon her 
left little toe.  It does not appear that the RO has reviewed 
these inservice records.  An appropriate examination and 
opinion are necessary with regard to the left little toe and 
left foot issues.   

The Veteran's representative has also argued that a remand is 
necessary prior to deciding the Veteran's claim for bilateral 
hearing loss.  The representative reports that in February 
2009 the Veteran informed the representative of certain 
private medical treatment in 2006 or 2007 which showed that 
the Veteran suffers from mild to moderate high frequency 
hearing loss in both ears.  Appropriate action to obtain 
copies of these recently identified records is now necessary 
pursuant to 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request the following:

	a.  Copies of any additional service 
treatment records which she may have in 
her possession, as well as copies of any 
prior VA communications and/or rating 
decisions  in connection with any prior 
claims for VA benefits. 

	b.  The address of Dr. Cauble who she 
reported treated her for hearing loss in 
2006 and/or 2007.  (The RO should also 
furnish the Veteran with an appropriate 
consent to the release of records).  

2.  The RO should then take appropriate 
action to request all pertinent treatment 
records from Dr. Cauble. 

3.  The Veteran should be scheduled for an 
appropriate VA examination with regard to 
the hemoglobin C disease.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should then respond to the 
following:

	a.  Is hemoglobin C disease a 
congenital disease?  If so, please discuss 
whether anemia is a manifestation of the 
disease.  

	b.  If hemoglobin C disease is a 
congenital disease, was there an increase 
in severity of the underlying disease, 
beyond the natural progression of the 
disease, during the Veteran's service?  

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature of the claimed left toe 
disability and left foot disability.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should then respond to the 
following:

	a.  Does the Veteran have current left 
little toe disability causally related to 
her active duty service?

	b.  If so, does the Veteran have 
current disability of the left foot 
proximately due to, or aggravated by, 
disability of the left little toe?

5.  The RO should then review the expanded 
record and determine if the issues on 
appeal may be granted.  The Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


